PER CURIAM.
A petition herein, signed by the attorney general, was presented to the court by the attorney of the relator, Michael J. Bell, praying that a writ of quo warranto issue out of this court to test the title to the office of alderman of the Sixth ward of the city of St. Paul.
It is the settled rule of this court that a writ of quo warranto will not issue where the law furnishes another remedy, except in special cases, where it appears that public interests require that the writ issue out of this court. State v. Dowlan, 33 Minn. 536, 24 N. W. 188; State v. Gates, 35 Minn. 385, 28 N. W. 927; State v. Otis, 58 Minn. 275, 59 N. W. 1015. . In the first two cases cited the title to the office of alderman was involved, and in each case the writ was denied. Ordinarily, when the attorney general asks that the writ issue, we. assume, unless the contrary appears from an inspection of the information, that public interests require that the writ issue. This is due to him as the head of the legal department of the state, charged with the duty of representing the interests of the state before this court, But where, as in this case, the application for the writ is made by the attorney of the relator, the attorney general consenting, but not participating, it is our duty, upon our own motion, to scrutinize the petition, and deny the writ, unless it affirmatively appears from allegations of the petition that public interests require that it be issued. Now, so far as it appears from the petition, this case is simply a proposed contest between the relator and the respondent as to the title of *69the office of alderman. It does not appear from the petition that this contest involves such public interests as to bring the case within the exception to the rule: If the relator believes that he is entitled to the office, he has a remedy in the district court. State v. Otis, supra; G. S. 1894, § 5963.
Writ denied.